Exhibit 10.1

SILICON LABORATORIES INC.
AMENDMENT TO STOCK OPTIONS AGREEMENT

This Amendment to Stock Options Agreement (this “Amendment”) dated effective as
of July 19, 2007 is entered into between Silicon Laboratories Inc. (the
“Corporation”) and William G. Bock (“Optionee”).

WHEREAS, by their original terms, certain stock options held by Optionee would
cease to be exercisable on November 8, 2007 (the expiration of the 12-month
period measured from Optionee’s cessation of Board service).

WHEREAS, Optionee is continuing to provide Service to the Corporation and
Optionee and the Corporation intend that the exercisability of those stock
options that were held by Optionee and vested upon Optionee’s cessation of Board
service should be tied to Service (as defined in Plan) rather than Board
service.

NOW, THEREFORE, it is hereby agreed as follows:


1.             AMENDMENT OF OPTIONS.  THIS AMENDMENT AMENDS THE TERMS OF STOCK
OPTION AGREEMENTS LISTED BELOW (THE “OPTION AGREEMENTS”):

Grant No.

 

 

Grant Date

 

Number of Shares

 

Exercise Price

 

2000119

 

3/23/2000

 

 

23,000

 

 

 

$

31.00

 

 

2000678

 

4/24/2002

 

 

5,000

 

 

 

$

30.15

 

 

2000998

 

4/24/2003

 

 

5,000

 

 

 

$

31.15

 

 

2001811

 

12/10/2004

 

 

5,000

 

 

 

$

31.77

 

 

2001876

 

4/21/2005

 

 

5,000

 

 

 

$

31.23

 

 

2001405

 

4/29/2004

 

 

5,000

 

 

 

$

50.03

 

 


 


SECTION 5 OF EACH OF THE OPTION AGREEMENTS IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS FOLLOWS:


“CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2 SHALL TERMINATE
(AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO THE EXPIRATION DATE
SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:

(I)            SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON (OTHER
THAN DEATH, PERMANENT DISABILITY OR MISCONDUCT) WHILE THIS OPTION IS
OUTSTANDING, THEN THIS OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF
(I) THE EXPIRATION OF THE THREE (3)-MONTH PERIOD MEASURED FROM THE DATE OF SUCH
CESSATION OF SERVICE OR (II) THE EXPIRATION DATE.


--------------------------------------------------------------------------------


(II)           SHOULD OPTIONEE DIE WHILE HOLDING THIS OPTION, THEN OPTIONEE’S
BENEFICIARY SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION UNTIL THE EARLIER OF
(A) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED FROM THE DATE OF
OPTIONEE’S DEATH OR (B) THE EXPIRATION DATE.

(III)          SHOULD OPTIONEE CEASE SERVICE BY REASON OF PERMANENT DISABILITY
WHILE THIS OPTION IS OUTSTANDING, THEN THIS OPTION SHALL REMAIN EXERCISABLE
UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED
FROM THE DATE OF SUCH CESSATION OF SERVICE OR (II) THE EXPIRATION DATE.

(IV)          DURING THE APPLICABLE POST-SERVICE EXERCISE PERIOD, THIS OPTION
MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED OPTION
SHARES FOR WHICH THE OPTION IS EXERCISABLE ON THE DATE OF OPTIONEE’S CESSATION
OF SERVICE.  UPON THE EXPIRATION OF THE APPLICABLE EXERCISE PERIOD OR (IF
EARLIER) UPON THE EXPIRATION DATE, THIS OPTION SHALL TERMINATE AND CEASE TO BE
OUTSTANDING FOR ANY VESTED OPTION SHARES FOR WHICH THE OPTION HAS NOT BEEN
EXERCISED.  HOWEVER, THIS OPTION SHALL, IMMEDIATELY UPON OPTIONEE’S CESSATION OF
SERVICE FOR ANY REASON, TERMINATE AND CEASE TO BE OUTSTANDING TO THE EXTENT THIS
OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE FOR VESTED SHARES.

(V)           SHOULD OPTIONEE’S SERVICE BE TERMINATED FOR MISCONDUCT OR SHOULD
OPTIONEE ENGAGE IN MISCONDUCT WHILE THIS OPTION IS OUTSTANDING, THEN THIS OPTION
SHALL TERMINATE IMMEDIATELY AND CEASE TO BE OUTSTANDING.”


2.             ACKNOWLEDGEMENT.  OPTIONEE HAS CONSULTED WITH OPTIONEE’S OWN TAX
AND LEGAL ADVISORS REGARDING THIS AMENDMENT AND IS NOT RELYING UPON THE
CORPORATION FOR ANY ADVICE IN CONNECTION HEREWITH.

3.             Full Effect.  Except as amended by this Amendment, the remaining
terms of the Option Agreement shall remain in full force and effect.  All
capitalized terms in this Amendment shall have the meaning assigned to them in
the Option Agreement unless otherwise defined herein.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.

SILICON LABORATORIES INC.

By:

 

/s/ Diane M. Williams

 

 

Name:

 

Diane M. Williams

 

 

Title:

 

Sr. Director of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

/s/ William G. Bock

 

 

William G. Bock

 

 

 

2


--------------------------------------------------------------------------------